WHEELER, District Judge.
This importation was of flour bags exported from this country, and assessed properly, unless they were duty free, as returned to this country under paragraph 387 of the tariff act of 1894. That they were the product of this country, and exported and reimported, in fact, is not questioned. All the affi-davi ts and proceedings were taken by the importer that were required by that paragraph, and the treasury regulations under it. Free entry was refused, and the duty assessed, because the marks on many of the bags did not correspond to those in the invoices. That does not show that the bags were not of American manufacture. It only shows that some mistake, probably, was made about tliem. They were none the less free, as the product of this country, exported and i*eturned, because they had been wrongly marked. The regulations *150having been fully complied with, and they having been returned by the appraiser as the product of this country, they should have been allowed to come in free. Decision reversed.